Title: “Franklin” to Thomas Jefferson, 28 January 1819
From: “Franklin”
To: Jefferson, Thomas


            
              Citizeen Jefferson Sir
              Kentucky 28 Janry 1819
            
            As I am as old a man as your self, And as I see our Ministers, and the Difft state goverments going headlong to destruction I have above forwardd you above a scroul for your perusal on John Q Adams conduct in his Negociation with Don Onis, in their entercourse, and exchange of notes; on the Subject of the Flardas Cession, and on fixing the  West line of the Lousiana purchase, as youl see the great sacrifice he offers in making the Sabine, and the Red river, the line of a Devision, Cant you Arrest this offer, by useing your enfluence before its carryd into effect. As I mean to publish that note, I forward you, in all our western papers unless I hear from washington its laid Aside.
            The state Bank Mania, with the state Bank paper dolls will undoubtly ruin the finance of the nation, and Jeopardize the a Dissolution of the Union, if not spedily checkd and arrested—This State bank system if it runs its race, untill it dies a natural death, will sink m One  hundred times, as much property as the old continental money did, And all this evil has taken place in under the Adminstration of two of your own pupills, which its said said you have raisd for the express purpose, and by your influence they were placd in the chair of State, which they have filld in rotation—As Madison and his party puld down the fabrick, the Unitd State bank, that Hambleton had fixd our currencey on, and so opend the flood gates of State banks and ruind our Currencey, And in Silunce altho he must have seen the evil, quit the Chair, without ever bearing his Testimoney Against it, to the publick,—And Monroe is equally faulty by his Silence every Session in his Speechs Crying peace, peace, and prosperity, when there is Neither in our land, As their is a greatr evil Stalking throught our Land. than if their was One thousand African Lions, let loose uninter our Slack of Horses, Cattle, hogs & Sheep,—as long as this swingling false, Spurious, unstable state paper dollars exists, a curse equal to a pestilance, Destroying, all faith, entigrity or confidence, between Man and Man, ruiening endustry, encouraging the swingling class of the Comenity, ruening the Ignorant and unwary Class—those two two mens Administation, if twelve or Sixteen years, will sink more property, than One hundred years Administerd as well as your eight was.
            I have been  Surprisd at your Silence on the Subject, of this great National evil surly its not out of sight to you, And I am afraid Monroes Silence is causd by the next four years race, he has to run. that has shut up his eyes, and Mouth, as he sees the State bank Mania, rages so generally throughout the Union. Dewitt Clinton, apears to have the most independant Soul, of all the state Govenors, you see he Scouts the State Banks System, and has gave the Alarm in his two last yearly Speeches to the Legislater, I could wish you would think with me, and fix him in your old Chair of State, as I am sure that Neither his eyes or mouth would be shut, but would proclaim this worst of evils, and try to halt and correct it, as the last Legislater of Kentucky by their Late Litter of forty Six independant banks banks May convince one and all, States cant act with sound Discretion in money Matters, of course ought not to have the powr—I hear some Legall Men say the Unitd State constitution, Deprives the Difft States, to Issue paper money or Issue bills of credit, And say its Ileagal for them to grant or charter a Company, to exercise a power, they dont possess themselves.
            This queston ought to be laid before the high federal Court and if so declare their State charters voyd. Now if you can be instrimental and can find a cure for this great national evil youl render more esential sarvice than you ever did Since you drew our Declaration of Independance.
            
              Franklin—
            
          